Citation Nr: 1535704	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-25 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate or based on aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to August 1973, including in Vietnam from December 1968 to December 1969.  He died in May 2013, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2012, the Board remanded this claim pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a Statement of the Case in August 2013, and the appellant filed a substantive appeal in September 2013.


FINDING OF FACT

Due to his service-connected disabilities, the Veteran was so helpless as to be in need of regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran filed his claim in June 2010, contending that his service-connected disabilities render him in need of regular aid and attendance of another person.

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2015).
 
Anatomical loss or loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  For example, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 CFR § 3.350(a)(2).
 
The question concerning loss of use "is not whether amputation is warranted but whether the [Veteran] has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 CFR § 3.350(a)(4).
 
As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.
 
"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a).
 
It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).
 
Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352(c).
 
From the date of claim in June 2010 until his death in May 2013, the Veteran was in receipt of service connection for four disabilities: 1) coronary artery disease, status post quadruple bypass surgery, rated at 60 percent prior to November 10, 2011, and rated at 100 percent thereafter; 2) tinnitus, rated at 10 percent; 3) right ear hearing loss, rated noncompensable; and 4) scar associated with coronary artery disease, status post quadruple bypass surgery, rated noncompensable.

The medical evidence and lay statements by and on behalf of the Veteran are consistent with the need for aid and attendance.  As discussed above, he underwent quadruple bypass surgery in 1995.  In a November 2003 Physical Activities Questionnaire, the Veteran reported that since the 1995 heart surgery he cannot cook for himself, he needs assistance doing yard work, his spouse has to do the shopping for household items, and he cannot stand or walk for a long period.  In September 2010, the Veteran's spouse reported that "my husband's heart is so bad [that]...the [doctor does not] even want him to walk outside."  In November 2011, the Veteran stated that "my heart is only working at 35 [percent]....I give out just taking a shower.  I can't do anything physical."  In June 2012, the Veteran's spouse wrote that "he is in his recliner 22-23 hours a day."  After the Veteran's death in May 2013, his spouse wrote that "my husband ha[d] been housebound for at least 3 years in 2010 March."

VA did not provide the Veteran with an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  However, VA did provide the Veteran with an examination of his coronary artery disease in November 2011, which the RO cited in increasing his disability rating for that disease to 100 percent.  In that examination, the VA examiner provided no opinion as to the Turco factors listed above, but did find that he had the minimum level of METs (metabolic equivalents) in his cardiac functional assessment, and further found that the disability "impacts physical and sedentary labor due to fatigue and angina with minimal exertion."  As the statements from the Veteran and his spouse are competent and credible, and consistent with the November 2011 VA examination, the Board finds that aid and attendance were required from June 2010 to May 2013.

Accordingly, the criteria are satisfied to award special monthly compensation based on the need aid and attendance of another person.  The appeal is granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of SMC based on being housebound (which is a lesser benefit) is necessary.


ORDER

Entitlement to special monthly compensation on account of the need for regular aid and attendance of another person is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


